986 A.2d 45 (2009)
Robert C. WILLIAMS, Petitioner
v.
GEICO GOVERNMENT EMPLOYEES INSURANCE COMPANY, Respondent.
Geico Government Employees Insurance Company, Respondent
v.
Robert C. Williams, Petitioner.
No. 147 WAL 2009.
Supreme Court of Pennsylvania.
November 18, 2009.

ORDER
PER CURIAM.
AND NOW, this 18th day of November, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether, under the MVFRL and our decision in Burstein v. Prudential Property & Cas. Ins. Co., 570 Pa. 177, 809 A.2d 204 (2002), the "regular-use" exclusion to underinsured motorist coverage in an automobile insurance policy is valid where the insured is a police officer, who has sustained bodily injury in the course of performing his duties while driving a police vehicle, for which vehicle he could not have obtained underinsured motorist coverage.